Citation Nr: 0533493	
Decision Date: 12/12/05    Archive Date: 12/30/05

DOCKET NO.  03-21 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1970 to 
April 1972 and from March 1973 to March 1977.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina that granted service connection for PTSD and 
assigned a disability evaluation of 10 percent effective 
October 4, 2001.  The veteran submitted a notice of 
disagreement in February 2003.  A statement of the case was 
issued in May 2003, and the veteran perfected his appeal by 
submitting his substantive appeal (VA Form 9) in June 2003.  
The RO issued a supplemental statement of the case in 
September 2003.

When this matter was previously before the Board in June 
2004, it was remanded for additional development and 
adjudication.  Subsequently, the RO, In May 2005, increased 
the evaluation of the veteran's PTSD to 50 percent disabling, 
effective October 4, 2001.   Thus, the Board construes the 
issue on appeal as listed on the cover page.

As the veteran is in receipt of less than the maximum 
schedular rating for his service-connected PTSD, this issue 
remains in appellate status.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993); see also Fenderson v. West, 12 Vet. 
App. 119 (1999) (regarding consideration of staged ratings 
following an initial grant of service connection).


FINDINGS OF FACT

1.  The evidence of record indicates that the veteran's PTSD 
is productive of sleep disturbance, irritability, nightmares, 
flashbacks, social isolation, problems with concentration, 
decreased energy and appetite, and depression; the veteran's 
condition, however is not productive of thought disorder, 
impaired memory, hallucinations, delusions or paranoia, or 
homicidal or suicidal ideations, and the veteran is able to 
perform routine behavior, self-care, and normal conversation, 
with normal insight and judgment, thought processes and 
conversation.  

2.  The veteran's PTSD, while manifested by some social 
impairment and irritability, is not productive of symptoms 
such as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and an inability to establish 
and maintain effective relationships.


CONCLUSION OF LAW

The criteria for the assignment of an evaluation for PTSD in 
excess of 50 percent have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.126, 4.130; Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

Here, the RO, in letters dated in November 2001, August 2003, 
and June 2004, provided the veteran with the notice required 
under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b).  
Specifically, the veteran was furnished notice of the types 
of evidence needed in order to substantiate his original 
claim of entitlement to service connection and, subsequently, 
for an increased evaluation in his service-connected PTSD, as 
well as the types of evidence VA would assist him in 
obtaining.  Specifically, with respect to his increased 
rating claim, the veteran was informed that he must provide 
evidence showing that his service-connected disability had 
increased in severity.  The veteran was also informed that 
evidence relevant to his appeal could consist of treatment 
records pertinent to his claimed condition, especially those 
that are recent (within the last 12 months).  The veteran was 
also invited to submit this information to VA. 

In addition, the veteran and his representative were provided 
with a copy of the July 2002 and May 2005 rating decisions, 
the May 2003 Statement of the Case, and the September 2003 
and May 2005 Supplemental Statements of the Case.  These 
documents provided notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his claim.  By way of these documents, as well 
as the RO's VCAA and development letters, the veteran was 
also specifically informed of the cumulative evidence already 
having been previously provided to VA, or obtained by VA on 
his behalf.  

In the present case, the Board notes that VA provided 
adequate VCAA notice regarding the veteran's increased rating 
claim only after the initial rating action in this case.  
While the notice provided was not given prior to the first RO 
rating action, the notice was provided by the RO prior to the 
September 2003 and May 2005 Supplemental Statements of the 
Case, and prior to the transfer and certification of the 
veteran's case to the Board.  The Board also finds that the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and observes 
that the veteran and his representative have had time to 
consider the content of the notice and respond with any 
additional evidence or information relevant to the claim.  
Based on the above, the Board concludes that any defect in 
the timing of the VCAA notice is harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  To decide the appeal on these 
facts would not be prejudicial error to the veteran.

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
See also, Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In 
this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  
Specifically, the information and evidence that have been 
associated with the claims file consists of the veteran's 
service medical records, post-service medical records, VA 
examinations in connection with his claim, and statements 
submitted by the veteran and his representative in support of 
his claim.  In addition, the Board notes that this matter has 
been remanded for further development and adjudication, 
including the procurement of an additional VA examination in 
connection with the veteran's claim.  After this last 
examination, the Board notes that the RO increased the 
evaluation of the veteran's disability to 50 percent 
disabling.

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claim.  Moreover, the veteran's 
representative has been given the opportunity to submit 
written argument.  Therefore, under the circumstances of this 
case, VA has satisfied its duty to assist the veteran in this 
case.  Accordingly, further development and further expending 
of VA's resources is not warranted and adjudication of his 
claims on appeal poses no risk of prejudice to the veteran.  
See 38 U.S.C.A. § 5103A; see, also, Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

II.  Entitlement to an initial evaluation in excess of 50 
percent for
post-traumatic stress disorder (PTSD).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2003).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2003).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (2003).  The 
veteran's entire history is reviewed when making disability 
evaluations.  See 38 C.F.R. 4.1 (2003); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, where, as 
here, the question for consideration is the propriety of the 
initial evaluation assigned after the grant of service 
connection, evaluation of the medical evidence since the 
effective date of the grant of service connection and 
consideration of the appropriateness of "staged ratings" is 
required.  See Fenderson  v. Brown, 12 Vet. App. at 126.

In this case, the veteran's PTSD is currently rated as 50 
percent disabling under Diagnostic Code 9411.  Under this 
code, a 50 percent evaluation is warranted when the disorder 
causes occupational and social impairment, with reduced 
reliability and productivity, due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more frequently than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 evaluation for PTSD requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); and an inability to establish and maintain 
effective relationships.  

Finally, a 100 percent evaluation is warranted when the 
condition is productive of total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.

In addition, in Mittleider v. West, 11 Vet. App. 181 (1998), 
the Court held that VA regulations require that, unless the 
symptoms and/or degree of impairment due to a veteran's 
service-connected psychiatric disability, here PTSD, can be 
distinguished from any other diagnosed psychiatric disorders, 
e.g., major depression and alcohol dependence, VA must 
consider all psychiatric symptoms in the adjudication of the 
claim.  

After a careful review of the record, the Board finds that 
the veteran's PTSD does not warrant an evaluation in excess 
of 50 percent.  

In reaching this determination, the Board notes that he 
veteran has been afforded two VA examinations in connection 
with his claim, in April 2002 and January 2005.  The 
veteran's file also contains post-service treatment records 
for the veteran's disability.

The April 2002 examiner noted that the veteran experienced 
irritability in response to other people's behavior.  The 
veteran was noted to be a police chief of a small town and 
reported that when faced with a person who gave him a hard 
time, he had a desire to hurt that person.  He stated that 
his irritability was longstanding, but had recently gotten 
worse.  The veteran indicated that he thought that he could 
control these impulses.  In addition, the veteran reported 
difficulty sleeping on a nightly basis.  He reported 
nightmares at least two to three times per week regarding his 
experiences in Vietnam.  The veteran also reported flashbacks 
almost everyday about two episodes in Vietnam.  The veteran 
reported experiencing significant guilt about his experiences 
there.  The examiner noted that the veteran was married for 
the past 15 years (second marriage).  The veteran stated that 
his first wife left him because he would wake up at night 
screaming.  He denied difficulty with his current marriage or 
any current legal problems.  He was noted to have some issues 
with alcohol prior to 1986, and some mild drug use in 
Vietnam, but nothing in this regard since approximately 1986.  
Upon examination, the veteran was found to be alert and 
oriented to personal information and place.  Temper and 
orientation were normal.  He demonstrated adequate attention, 
was not distractible, and demonstrated fluent speech and 
grammar.  The examiner estimated that the veteran was of 
average to high average intellect.  During the examination, 
the veteran was also noted to be logical and goal oriented.  
He denied symptoms of depression or suicidal ideation.  The 
veteran did report some homicidal ideation, but stated that 
he would not act on it.  He also denied symptoms of 
obsessive-compulsive disorder, panic disorder or agoraphobia, 
or auditory or visual hallucinations.  And the examiner noted 
no disorder in thought process or content and no evidence of 
delusions.  The veteran was diagnosed with probable PTSD and 
was give an GAF score of 60.  The examiner stated that the 
veteran's current overall level of disability was moderate.

Outpatient VA treatment records of the veteran dated in 2003 
noted PTSD symptoms and reported GAF scores of 50, 55, and 
60, and one reported GAF score of 35.

In January 2005, the veteran was again afforded a VA 
examination in connection with his claim.  The examiner 
indicted that the veteran's claims file was available and 
reviewed in connection with the examination.  During the 
examination, the veteran stated that he had worked for the 
past ten years as a police officer, but had been out of work 
since the previous August because of a back condition.  The 
veteran also indicated that he had been arrested 
approximately eight times in the 1970s for assault and 
disorderly conduct, but that he served no time in prison.  
The veteran also noted a past history of alcohol abuse.  The 
veteran was noted to be married, for a second time, for 
approximately 17 to 18 years, and stated that he had a 28 
year old daughter and two grandchildren.  The veteran stated 
that he has a fair relationship with his wife.  He stated he 
was not so close to his daughter and says he feels closer to 
his grandchildren, all of whom were indicated to be living 
with the veteran.  The veteran also denied having close 
friends, but stated that he had casual friendships at work.  
He stated that he attends church three times per month and 
goes to VFW meetings once a month.  Upon examination, the 
veteran's mood appeared to be depressed and his affect was 
constricted.  He was logical and coherent with no evidence of 
delusional thought content.  There was also no evidence of 
auditory or visual hallucinations, although he reported such 
symptoms in the context of nightmares.  The veteran denied 
suicidal or homicidal ideation and his memory was intact for 
immediate, recent, and remote events.  The veteran, however, 
demonstrated problems with psychomotor retardation and was 
noted to have slow speech. The examiner also noted symptoms 
indicating concentration problems.  The veteran's 
intelligence was estimated to be in the average range.  After 
the examination, the veteran was diagnosed with PTSD and 
major depressive disorder, and was noted to be exhibiting 
moderate to considerable symptoms.  He was assigned a GAF 
score of 54.  Specifically, the veteran reported problems 
with irritability, nightmares about Vietnam approximately 
once a week, depression, emotional detachment from others, 
disturbed sleep, decreased energy and appetite, problems with 
concentration, and evidence of psychomotor retardation and 
slowed speech.  

With respect to the GAF scores note in the VA examinations of 
the veteran, the Board notes that a GAF score of 41 to 50, 
indicates serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A GAF score of 51 
to 60, indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  

Based on the foregoing, the Board finds that entitlement to 
an evaluation in excess of 50 percent under Diagnostic Code 
9411 has not been shown.  The evidence of record indicates 
that the veteran suffers with some sleep disturbance, 
irritability, nightmares about experiences in Vietnam, 
flashbacks, some social isolation, and problems with 
concentration.  The veteran also reported decreased energy 
and appetite and reported depressive symptoms.  On the other 
hand, during the examinations, the veteran was noted to be 
generally well groomed.  He was logical and coherent with no 
evidence of delusional thought content.  There was also no 
evidence of auditory or visual hallucinations, the veteran 
denied suicidal or homicidal ideation, and his memory was 
intact for immediate, recent, and remote events.  Generally, 
temper and orientation were normal, and the veteran 
demonstrated adequate attention, was not distractible, and 
demonstrated fluent speech and grammar.  In addition, while 
the veteran was noted to isolate socially, he was also noted 
to be living with his wife of 18 years, his daughter and his 
two grandchildren.  He was also noted to have worked 
successfully until recently as a police officer and stated 
that he maintained causal friendships at work.   He also 
indicated that he attends church three times per week and 
goes to VFW meetings once per month.

The Board, finds, however, that a 70 percent evaluation is 
not warranted for the veteran's PTSD.  The veteran's 
condition, while showing social impairment and irritability, 
showed little to no evidence of symptoms such as suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and an inability to establish 
and maintain effective relationships.

Based on the foregoing, the Board finds that the veteran's 
PTSD does not warrant an evaluation in excess of 50 percent.  

Finally, the record does not establish that the schedular 
criteria are inadequate to evaluate the veteran's disability 
so as to warrant assignment of a higher evaluation on an 
extra-schedular basis.  In this regard, the Board notes that 
there is no showing that the veteran's disability has 
resulted in marked interference with employment.  In 
addition, there is no showing that his disability has 
necessitated frequent periods of hospitalization, or that it 
has otherwise rendered impractical the application of the 
regular schedular standards.  In the absence of evidence such 
factors, the Board finds that the criteria for submission for 
assignment of assignment of an extra-schedular ratings 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

Entitlement to a disability rating in excess of 50 percent 
for post-traumatic stress disorder is denied.




____________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


